Citation Nr: 1531426	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-08 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for posttraumatic stress disorder was remanded in September 2011 along with the claim currently on appeal.  Following development conducted pursuant to the Board's remand, the RO granted service connection for PTSD in an October 2012 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

The most probative evidence indicates the Veteran's left knee arthritis was not shown in service or for many years thereafter, and there is no competent evidence suggesting the Veteran's current left knee arthritis is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for left knee arthritis have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a January 2007 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs) and post-service treatment records.

The Board notes that the actions requested in the September 2011 remand have been undertaken.  Specifically, updated VA treatment records have been associated with the Veteran's claims folder, including those from September 2008.  In an October 2012 Supplemental Statement of the Case, the Agency of Original Jurisdiction noted that while a September 2008 treatment record indicated that left knee x-rays should be obtained, there is no indication from the Veteran's treatment records that any x-rays were actually obtained at that time.  The Board notes that left knee x-ray results from March 2008 and left knee magnetic resonance imaging results from April 2008 are   of record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See  D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not  strict, compliance with the terms of a Board remand is required pursuant to Stegall    v. West, 11 Vet. App. 268 (1998)).

The Board further notes that a VA examination and nexus opinion have not been obtained concerning the claim decided herein.  However, there is no competent and credible evidence that the Veteran had left knee arthritis during service and no competent evidence even suggesting that his left knee arthritis is related to service.  The only evidence suggesting a relationship is the Veteran's unsupported lay assertions that the disability should be service connected.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").    

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for left knee arthritis.  As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran 
has been treated for mild arthritis of the left knee and that this condition has been identified in his VA treatment records.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's left knee arthritis is related to service.

The Veteran's STRs do not contain any complaints, treatment, findings or diagnosis consistent with left knee arthritis.  While the Veteran was seen for a laceration of the left leg in July 1965, no associated musculoskeletal injury was noted at that time.  Additionally, the April 1967 separation examination notes that the Veteran's lower extremities were normal, and in a concurrent report of medical history, the Veteran reported that he had not experienced a "trick" or locked knee during service.  In fact, the Veteran reported that he was in good health.

After service, treatment records indicate that in September 2005 a VA clinician noted "probable mild early degeneration" of the knee.  Thereafter, in May 2006 a private physician diagnosed osteoarthritis of the knee.  At that time the Veteran reported that his left knee symptoms had begun "months ago" and the private physician noted that "the symptoms [were] of new onset."

Upon review of the record, the Board notes that the Veteran was not shown to have left knee arthritis in service, and was not diagnosed with the disease until several decades after separation from service.  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim 
for service connection.  However, there is no medical evidence of record that even suggests the Veteran's left knee arthritis is related service.

To the extent the Veteran believes that his current left knee arthritis is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of arthritis requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his left knee arthritis is not competent medical evidence.

Moreover, aside from filing his claim for service connection and pursuing the instant appeal, the Veteran has not made any statement attributing his left knee arthritis to an incident of service, nor has he alleged that he experienced left knee arthritis in service.  To the contrary, the Veteran reported while receiving treatment for left knee symptoms in May 2006 that his symptoms had only begun months prior.

Ultimately, except as otherwise provided by law, a claimant has the responsibility 
to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107.  In this case, there is no competent evidence of the Veteran's current left knee arthritis in service or within one year following discharge from service, and there is no competent evidence linking the Veteran's current knee disability to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection is denied.  

In reaching this decision, the Board has considered the applicability of the benefit     of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for left knee arthritis.  As such, that doctrine  is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for left knee arthritis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


